                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 CHRISTOPHER MOEHRL, MICHAEL                 )
 COLE, STEVE DARNELL, VALERIE                )
 NAGER, JACK RAMEY, DANIEL UMPA,             )
 And JANE RUH, on behalf of themselves and   )
 all others similarly situated               )
                                             )
        Plaintiffs,                          )   Case No. 1:19-cv-01610
                                             )
 v.                                          )
                                             )   Judge Andrea R. Wood
 THE NATIONAL ASSOCIATION OF                 )
 REALTORS, REALOGY HOLDINGS                  )
 CORP., HOMESERVICES OF AMERICA,             )   ORAL ARGUMENT REQUESTED
 INC., BHH AFFILIATES, LLC, HSF              )
 AFFILIATES, LLC, THE LONG & FOSTER          )
 COMPANIES, INC., RE/MAX LLC,                )
 and KELLER WILLIAMS REALTY,                 )
 INC.                                        )
                                             )
        Defendants.                          )
                                             )

                      MEMORANDUM OF LAW IN SUPPORT
                     OF THE HOMESERVICES DEFENDANTS’
                MOTION TO STRIKE CERTAIN CLASS ALLEGATIONS




Robert D. MacGill              Jay N. Varon                   James D. Dasso
Matthew T. Ciulla              Jennifer M. Keas               Erik Kennelly
MACGILL PC                     FOLEY & LARDNER LLP            FOLEY & LARDNER LLP
55 Monument Circle             3000 K Street NW               321 North Clark Street
Suite 1200C                    Suite 600                      Suite 2800
Indianapolis, IN 46204         Washington, DC 20007           Chicago, IL 60654
                                        INTRODUCTION

       Plaintiffs’ putative class includes tens of thousands of individuals who executed a listing

agreement containing a binding arbitration provision with a HomeServices of America

subsidiary (“Arbitrating Class Members”). Plaintiffs’ Complaint makes no attempt to exclude

these individuals from the putative class. The Arbitrating Class Members have no advocate to

assure protection of their interests. The named plaintiffs are not typical of the proposed class they

propose to represent or adequate to protect the interests of the putative class.

       The Court should take action now to excise the Arbitrating Class Members from the

putative class so that the discovery to be directed to the HomeServices Defendants1 can be

limited to an appropriate scope and be made proportional to the claims to be litigated against

them. For example, certain HomeServices subsidiaries utilized binding arbitration agreements in

Pennsylvania, Minnesota, Arizona, and North Carolina for virtually all of their customers for the

entire class period—as such, these subsidiaries as a practical matter have no customers in those

states who could litigate claims or recover damages in this action. As demonstrated below, the

Court should strike the class allegations now and require them to be amended to exclude those

class members who agreed to arbitrate this type of dispute with a HomeServices subsidiary.

                                  FACTUAL BACKGROUND

       A.      The Class Definition.

       Plaintiffs’ class begins on March 6, 2015. Doc. 84 ¶¶ 18, 142. It encompasses “home

sellers who paid a broker commission . . . in connection with the sale of residential real estate”

listed on a “Covered MLS.” Id. ¶ 18. Plaintiffs define a Covered MLS as the Bright MLS and

My Florida Regional MLS, as well as the MLSs covering the metropolitan areas of Cleveland,


      1 The “HomeServices Defendants” are HomeServices of America, Inc., BHH Affiliates, LLC,
HSF Affiliates, LLC, and the Long & Foster Companies, Inc.
Ohio; Columbus, Ohio; Detroit, Michigan; Milwaukee, Wisconsin; Minneapolis, Minnesota;

Austin, Texas; Dallas, Texas; Houston, Texas; Las Vegas, Nevada; Phoenix, Arizona; San

Antonio, Texas; Colorado Springs, Colorado; Denver, Colorado; Salt Lake City, Utah; Fort

Myers, Florida; Miami, Florida; Charlotte, North Carolina; or Raleigh, North Carolina. Id.

        Plaintiffs exclude from the class only “Defendants and their officers and directors, the

judicial officers presiding over this action and the members of their immediate families and

judicial staff, and Plaintiffs’ counsel and employees of their law firms.” Id. ¶ 143.

        B.      The HomeServices Defendants and Their Relevant Subsidiaries.

        Plaintiffs’ Complaint, Doc. 84 (the “Complaint”), attempts to state an antitrust class

action claim against four “Corporate Defendants” and the National Association of Realtors, a

trade association. One of these Corporate Defendants is what Plaintiffs call “HomeServices”—

really a combination of HomeServices of America, Inc., three of its subsidiaries (HSF Affiliates,

LLC, BHH Affiliates, LLC, and The Long & Foster Companies, Inc.), and “their wholly-owned

or controlled subsidiaries or affiliates.” Doc. 84 ¶ 34. Movants here will refer to themselves in

the collective, as the “HomeServices Defendants.”

        HomeServices of America, Inc. is a holding company. Strandmo Decl., attached as

Exhibit 1, ¶ 4. It is not a real estate broker, does not sell real estate, does not charge listing

commissions, and does not enter into listing agreements with homeowners. Id. However,

HomeServices of America, Inc. has at least twelve subsidiaries that operate brokerages that list

homes on one or more Covered MLS. Of these, eleven subsidiaries provided home seller

purported class members with listing agreements containing binding arbitration clauses (“Listing

and Arbitration Agreements”) for at least some part of the class period:




                                                   -2-
 Subsidiary      Relevant Time Period of                   Citation to Arbitration Clauses
                    Arbitration Rights
 Fox &          Entire class period in            Ex. 2 ¶¶ 8, 10-13, 17-18 (authentication); Ex. 2 at
 Roach2         Pennsylvania, and                 Fox & Roach Decl. Exs. A p.5 § 33(b); B p.3
                September 2018-present in         § 16(b); C p.3 § 16(b); D p.3 § 16(b); E p.3 § 15;
                Delaware. Ex. 2 ¶¶ 6–18.          F p.3 § 15; G p.1 (arbitration provisions).
 Ebby           October 2018-present. Ex. 3       Ex. 3 ¶¶ 10-12 (authentication); Ex. 3 at Ebby
 Halliday3      ¶¶ 6-12.                          Decl. Exs. A p.6 §§ 16-17; B p.6 §§ 16-17; C p.6
                                                  §§ 16-17 (arbitration provisions).
 Lovejoy        April 2019-present. Ex. 4         Ex. 4 ¶ 9 (authentication); Ex. 4 at Lovejoy
 Realty4        ¶¶ 6-9.                           Realty Decl. Ex. A p.1 (arbitration provisions).
 Midwest        April 2019-present. Ex. 5         Ex. 5 ¶ 9 (authentication); Ex. 5 at Midwest
 Preferred5     ¶¶ 6-9.                           Preferred Decl. Ex. A p.1 (arbitration provisions).
 Edina          Entire class period in            Ex. 6 ¶¶ 10-11 (authentication); Ex. 6 at Edina
 Realty6        Minnesota, and April 2019-        Realty Decl. Exs. A p.4:141; B p.8 (arbitration
                present in Wisconsin. Ex. 6       provisions).
                ¶¶ 5-11.
 Esslinger-     August 2018-present. Ex. 7        Ex. 7 ¶ 9 (authentication); Ex. 7 at EWM Decl.
 Wooten-        ¶¶ 5-9.                           Ex. A p.3 § 9 (arbitration provisions).
 Maxwell7
 Florida        November 2019-present for         Ex. 8 ¶ 10 (authentication); Ex. 8 at Florida
 Realty8        homes listed on a Covered         Realty Decl. Ex. A p.3 § 12 (arbitration
                MLS. Ex. 8 ¶¶ 6-10.               provisions).


        2
           Fox & Roach is a 99.9% owned subsidiary of Fox & Roach/Trident Limited Partnership, which
is a 99.9% owned subsidiary of HomeServices Northeast, LLC. HomeServices Northeast, LLC is a
wholly owned subsidiary of HomeServices of America, Inc. Ex. 1 ¶ 5. Fox & Roach lists on at least one
Covered MLS. Fox & Roach Decl., attached as Exhibit 2, ¶ 4.
         3
           Ebby Halliday is a wholly owned subsidiary of HomeServices of Texas, LLC, which is a wholly
owned subsidiary of HomeServices of America, Inc. Ex. 1 ¶ 6. Ebby Halliday lists on at least one
Covered MLS. Ebby Decl., attached as Exhibit 3, ¶ 4.
         4
           Lovejoy Realty is a wholly owned subsidiary of HomeServices of Minnesota, LLC, which is a
wholly owned subsidiary of HomeServices of America, Inc. Ex. 1 ¶ 7. Lovejoy Realty lists on at least one
Covered MLS. Lovejoy Realty Decl., attached as Exhibit 4, ¶ 5.
         5
           Midwest Preferred is a wholly owned subsidiary of HomeServices of Minnesota, LLC, which is
a wholly owned subsidiary of HomeServices of America, Inc. Ex. 1 ¶ 8. Midwest Preferred lists on at
least one Covered MLS. Midwest Preferred Decl., attached as Exhibit 5, ¶ 5.
         6
           Edina Realty is a wholly owned subsidiary of Edina Financial Services, Inc., which is a wholly
owned subsidiary of HomeServices of Minnesota, LLC. HomeServices of Minnesota, LLC is a wholly
owned subsidiary of HomeServices of America, Inc. Ex. 1 ¶ 9. Edina Realty lists on at least one Covered
MLS. Edina Realty Decl., attached as Exhibit 6, ¶ 4.
         7
           Esslinger-Wooten-Maxwell is a wholly owned subsidiary of HomeServices of Florida, Inc.,
which is a wholly owned subsidiary of HomeServices of America, Inc. Ex. 1 ¶ 10. Esslinger-Wooten-
Maxwell lists on at least one Covered MLS. EWM Decl., attached as Exhibit 7, ¶ 4.
         8
           Florida Realty is a wholly owned subsidiary of HomeServices of Florida, Inc., which is a wholly
owned subsidiary of HomeServices of America, Inc. Ex. 1 ¶ 11. Florida Realty lists on at least one
Covered MLS. Florida Realty Decl., attached as Exhibit 8, ¶ 4.


                                                   -3-
 Subsidiary       Relevant Time Period of                    Citation to Arbitration Clauses
                     Arbitration Rights
 Long            Entire class period for      Ex. 9 ¶¶ 9-12 (authentication); Ex. 9 at Long
 Realty9         homes listed on a Covered    Realty Decl. Exs. A p.5 § 6; B p.6 § 6; C p.6 § 6;
                 MLS. Ex. 9 ¶¶ 5-12.          D p.6 § 6 (arbitration provisions).
 Preferred       Entire class period. Ex. 10  Ex. 10 ¶¶ 10-15 (authentication); Ex. 10 at
 Carolinas10     ¶¶ 5-15.                     Preferred Carolinas Decl. Exs. A p.7 § 14; B p.6
                                              § 14; C p.7 § 14; D p.7 § 14; E1 pp.1-2; E2 pp.1-
                                              2; F pp.1-2 (arbitration provisions).
 First        July 2019 to present, for       Ex. 11 ¶¶ 9-13 (authentication); Ex. 11 at First
 Weber11      those who opted in. Ex. 11      Weber Decl. Exs. B, C, D, E (arbitration
              ¶¶ 5-13.                        provisions).
 Long &       July 2019 to present. Ex. 12 Ex. 12 ¶ 10 (authentication); Ex. 12 at L&F Decl.
 Foster12     ¶¶ 7-10.                        Ex. B (arbitration provisions).
       These arbitration provisions require arbitration of the instant dispute. See citations supra;

text accompanying note 15, infra. Many of the arbitration provisions also require arbitration of

“gateway” arbitrability disputes. See citations supra; text accompanying note 14, infra.13

        C.      The Complaint’s Allegations.

        In March 2019, Plaintiffs filed the instant suit. Doc. 1. Plaintiffs complain about the

listing commission they agreed to pay in listing agreements:

                A seller broker’s compensation is specified in a listing agreement,
                a contract between the seller and the seller broker that details the
                terms of the listing. A listing agreement typically states that the
                seller broker has the exclusive right to market the seller’s home.

        9
           Long Realty is a wholly owned subsidiary of HomeServices of America, Inc. Ex. 1 ¶ 12. Long
Realty may list on a Covered MLS on occasion. Long Realty Decl., attached as Exhibit 9, ¶ 4.
         10
            Preferred Carolinas is a wholly owned subsidiary of HomeServices of the Carolinas, Inc.,
which is a wholly owned subsidiary of HomeServices of America, Inc. Ex. 1 ¶ 13. Preferred Carolinas
lists on at least one Covered MLS. Preferred Carolinas Decl., attached as Exhibit 10, ¶ 4.
         11
            First Weber is a wholly owned subsidiary of HomeServices of Wisconsin, LLC, which is a
wholly owned subsidiary of HomeServices of America, Inc. Ex. 1 ¶ 14. First Weber lists on at least one
Covered MLS. First Weber Decl., attached as Exhibit 11, ¶ 4.
         12
            Long & Foster is a wholly owned subsidiary of Long & Foster Real Estate Ventures, Inc.,
which is a wholly owned subsidiary of The Long & Foster Companies, Inc., which is a wholly owned
subsidiary of HomeServices MidAtlantic, LLC, which is a wholly owned subsidiary of HomeServices of
America, Inc. Ex. 1 ¶ 15. Long & Foster lists on at least one Covered MLS. L&F Decl., attached as
Exhibit 12, ¶ 6.
         13
            Many of the Listing and Arbitration Agreements also contain class action waivers, which
additionally bar this suit. See, e.g., Ex. 2 at Fox & Roach Decl. Ex. A at 5; Ex. 3 at Ebby Decl. Ex. A at 6;
Ex. 4 at Lovejoy Decl. Ex. A at 1; Ex. 5 at Midwest Decl. Ex. A at 1; Ex. 6 at Edina Decl. Ex. A at 4; Ex.
9 at Long Decl. Ex. A at 6; Ex. 11 at First Weber Decl. Ex. B at 1; Ex. 12 at L&F Decl. Ex. B at 2.


                                                     -4-
                The listing agreement specifies the total commission that a home
                seller will pay to the seller broker, often with a portion of that
                amount earmarked to be paid to the buyer broker in the event the
                buyer has a broker.

Doc. 1 ¶ 32; see Doc. 84 ¶ 46. These are the same Listing and Arbitration Agreements in which

purported plaintiffs listing their home with a HomeServices subsidiary agreed to arbitrate

disputes with that subsidiary. See text accompanying notes 2–12, supra. Despite this fact,

Plaintiffs have made no effort to exclude those who agreed to arbitrate this dispute from their

class definition. Cf., e.g., Doc. 84 ¶ 143.

        In the Corporate Defendants’ First Motion to Dismiss, to which Plaintiffs amended their

complaint rather than respond, the HomeServices Defendants expressly reserved their arbitration

rights. Doc. 69 at 3 n.2; Doc. 84. The HomeServices Defendants repeated this reservation in the

Corporate Defendants’ Second Motion to Dismiss, which the Court denied on October 2, 2020,

and in their Answer. Doc. 116 at 2 n.1; Doc. 184; Doc. 200 at 28.

        On November 2, 2020, the Court ordered that disputes about the scope of discovery are to

be submitted to the Court by January 8, 2021. Doc. 192. Plaintiffs have declined to narrow their

class allegations to remove arbitrating class members, so HomeServices now brings this Motion.

        D.      The Class Representatives.

        Of the seven putative class representatives, only one, Daniel Umpa, sold his home using a

HomeServices-affiliated company. Doc. 84 ¶¶ 23–31. According to the Complaint, on “October

30, 2017, he sold a home located in the Washington, D.C. metropolitan area” and was

“represented by Long and Fosters [sic].” Id. ¶ 30. In relation to this sale, Umpa entered a listing

agreement with Long & Foster Real Estate, Inc., a subsidiary of The Long & Foster Companies,

Inc. and HomeServices of America, Inc. Ex. 12 ¶ 5. Umpa’s listing agreement did not contain an

arbitration clause. Ex. 12 at L&F Decl. Ex. A.



                                                 -5-
                                          ARGUMENT

       Federal policy “strongly favors arbitration,” as embodied in the Federal Arbitration Act

(FAA). Hawkins v. Aid Ass’n for Lutherans, 338 F.3d 801, 805 (7th Cir. 2003). Any doubts with

respect to arbitrability “should be resolved in favor of arbitration.” James v. McDonald’s Corp.,

417 F.3d 672, 677 (7th Cir. 2005).

       Here, thousands of purported class members have agreed to arbitrate this dispute. These

Arbitrating Class Members are improperly included in this suit. In line with the strong federal

policy favoring arbitration, the Court should strike the class definition and require its amendment

to exclude the Arbitrating Class Members.

I.     Because Umpa Cannot Adequately Represent the Arbitrating Class Members, the
       Court Should Strike the Class Definition and Require Its Amendment.

       The Court should address class certification “[a]t an early practicable time,” and it may

“require that the pleadings be amended to eliminate allegations about representation of absent

persons and that the action proceed accordingly.” Fed. R. Civ. P. 23(c)(1)(A), (d)(1)(D). The

Court may take such action “even before the plaintiff files a motion requesting certification.”

Kasalo v. Harris & Harris, Ltd., 656 F.3d 557, 563 (7th Cir. 2011).

       Courts in this District “have held that a motion to strike class allegations, made pursuant

to these provisions, is an appropriate device to determine whether the case will proceed as a class

action.” Cholly v. Uptain Grp., Inc., No. 15-C-5030, 2017 WL 449176, 2017 U.S. Dist. LEXIS

14449, at *9 (N.D. Ill. Feb. 1, 2017) (striking class allegations where named plaintiff gave

consent for telephone calls and attempted to represent class members who did not give consent);

see, e.g., Buonomo v. Optimum Outcomes, Inc., 301 F.R.D. 292, 296-97 (N.D. Ill. 2014) (finding

proposed class overbroad and requiring amendment); Hill v. Wells Fargo Bank, N.A., 946 F.

Supp. 2d 817, 829 (N.D. Ill. 2013) (“The rule’s text plainly indicates that the court may decide to



                                                -6-
reject a plaintiff’s attempt to represent a class as soon as it becomes obvious that the plaintiff will

be unable to satisfy Rule 23.”); Wright v. Family Dollar, Inc., No. 10-C-4410, 2010 WL

4962838, 2010 U.S. Dist. LEXIS 126643, at *6-10 (N.D. Ill. Nov. 30, 2010) (conflicts and

unique defenses prevented plaintiff from showing adequacy or typicality).

        Such a motion to strike is particularly appropriate where a named plaintiff who is not

subject to an arbitration agreement attempts to represent a class containing members who are

obligated to arbitrate their claims. Santangelo v. Comcast Corp., No. 15-cv-0293, 2017 WL

6039903, 2017 U.S. Dist. LEXIS 200935, at *6 (N.D. Ill. Dec. 6, 2017) (“[T]here are

circumstances when a motion to strike can provide a valuable vehicle to narrow the disputed

issues in the case . . . . This is just such an instance.”); see also id. at *6 & n.5 (disagreeing with

case requiring delay of motion to strike, because Rule 23(d)’s drafters “clearly intended the rule

to confer on courts broad discretion in managing class actions”).

        In Santangelo, a court in this district decided whether a non-arbitrating plaintiff can

adequately represent arbitrating putative class members. Id. at *8-12. In that case, named

plaintiff brought a putative class action against Comcast, alleging that Comcast ran unauthorized

credit inquires. Id. at *1-2. Comcast’s subscriber agreement contained an arbitration provision

with an opt-out provision. Id. at *2-3. Plaintiff timely opted out, but many putative class

members did not. Id. at *2-4. His broad proposed class definition contained no exclusion for

arbitrating putative class members, and his proposed class “therefore include[d] subscribers who

[were] bound by the arbitration provision.” Id. at *4. Before plaintiff filed a motion to certify his

class, Comcast brought a motion to strike plaintiff’s class allegations or to require him to amend

the proposed class definition to exclude those who were subject to arbitration. Id.




                                                  -7-
       The court conducted an adequacy analysis under Rule 23(a)(4). Id. at *8-10. In

determining whether plaintiff provided adequate representation for the putative class by

“protecting the different, separate, and distinct interest of the class members,” the court

determined that under Seventh Circuit law, the “presence of even an arguable defense peculiar to

the named plaintiff or a small subset of the plaintiff class may make the named plaintiff an

inadequate representative of the class.” Id. (citations omitted).

       Under this test, the court found that “the enforceability of the arbitration provision . . .

[was] sufficiently ‘arguable’ to challenge the ability of [named plaintiff], who [was] not bound

by the arbitration provision, to adequately represent the interests of the individuals in the four

classes who [were].” Id. at *10. Named plaintiff “would be unable to assert, in any credible

fashion, a number of arguments that would potentially undermine the [arbitration] provision’s

enforceability.” Id. Further, named plaintiff had “a structural incentive to trade upon the rights of

[the non-arbitrating] absent class members to his own advantage in any potential settlement

between himself and Comcast,” because the strength of his own claims would “not be impacted

by a judicial determination as to the [arbitration] provision’s enforceability.” Id. at *11-12. Such

conflict remained intact even despite named plaintiff’s pledge to “go to the mat for all putative

class members.” Id. at *12. Accordingly, the court required the amendment of the class definition

before a motion for class certification could be filed. Id. at *13-14.

       This reasoning is consistent with caselaw from across the country. See, e.g., Avilez v.

Pinkerton Gov. Servs., Inc., 596 F. App’x 579, 579 (9th Cir. 2015) (vacating certification order

where named plaintiff’s arbitration agreement did not contain class action waiver and some

putative class members’ agreements did, finding named plaintiff was “not an adequate

representative”); Hobon v. Pizza Hut of S. Wis., Inc., No. 17-cv-947, 2018 WL 4781147, 2018




                                                 -8-
U.S. Dist. LEXIS 171179, at *3, 9-10 (W.D. Wis. Oct. 3, 2018) (where many putative plaintiffs

executed arbitration agreements, requiring amended complaint “which redefines the class to

include only those [putative class members] who did not sign arbitration agreements”); Tan v.

Grubhub, Inc., No. 15-cv-05128-JSC, 2016 WL 4721439, 2016 U.S. Dist. LEXIS 186342, at *8

(N.D. Cal. July 19, 2016) (finding that non-arbitrating class representative could not adequately

represent the interests of arbitrating putative class members because he would not be able to

credibly challenge arbitration agreements); In re H&R Block IRS Form 8863 Litig., No. 4:13-md-

02474, 2015 WL 13344628, 2015 U.S. Dist. LEXIS 193088, at *16-17 (W.D. Mo. Jan. 7, 2015)

(striking class allegations as to those putative class members “bound to individually arbitrate

their claims”); Zieger v. Advance Am., No. 13-1614, 2014 WL 7388365, 2014 U.S. Dist. LEXIS

177524, at *19-20 (D. Del. Dec. 29, 2014) (striking class allegations and granting leave to amend

class definition); In re Online Travel Co. Hotel Booking Antitrust Litig., 953 F. Supp. 2d 713,

725 (N.D. Tex. 2013) (striking portion of class allegations, as “claims by absent class members

bound by the User Agreement would be impertinent, as those class members would be bound to

individually arbitrate their claims”); King v. Capital One Bank (USA), N.A., No. 3:11-cv-68,

2012 WL 5570624, 2012 U.S. Dist. LEXIS 163562, at *42-43 (W.D. Va. Nov. 15, 2012) (“If

Plaintiff did not sign the Client Agreement containing the arbitration clause, surely she cannot

represent anyone who did sign it . . . . Plaintiff could not fairly and adequately represent in this

Court the interests of individuals who are bound to pursue their claims in arbitration.”).

       The instant case compels the same result. Umpa, the named plaintiff allegedly

representing the putative class members who listed their homes with a HomeServices subsidiary,

did not sign a Listing and Arbitration Agreement. Ex. 12 at L&F Decl. Ex. A. Thousands of

those purported class members did. See text accompanying notes 2–12, supra. Umpa is not an




                                                 -9-
adequate class representative of the Arbitrating Class Members, as he cannot protect their

interests. For instance, he cannot bring any challenge to the Listing and Arbitration Agreements,

because—as described below—he lacks constitutional standing to do so. And in any potential

class settlement, Umpa possesses a structural incentive to trade on the rights of the Arbitrating

Class Members to his own advantage, because the strength of his claims would not be impacted

by any determination of the Court as to the arbitration provisions’ enforceability or scope—he

did not sign one. Just as in Santangelo and numerous cases from across the country, this Court

should not permit Umpa to inadequately represent these Arbitrating Class Members. It should

instead excise them from the class definition.

II.    Any Argument Against the Listing and Arbitration Agreements Is Not Justiciable.

       The Arbitrating Class Members are not before the Court. Rather, only the named

plaintiffs—none of whom signed a Listing and Arbitration Agreement—are presently part of this

suit. These plaintiffs have no justiciable case or controversy with respect to the enforceability of

the Listing and Arbitration Agreements. This fact, combined with the fact that arbitration clauses

are “presumed to be enforceable,” only further reinforces the HomeServices Defendants’

argument that the Court should partially strike the class allegations to exclude those subject to

Listing and Arbitration Agreements. See, e.g., Ziegler, 2014 U.S. Dist. LEXIS 177524, at *19.

       “Standing and ripeness are jurisdictional prerequisites.” Smith v. Wis. Dept. of Agric.,

Trade, & Consumer Prot., 23 F.3d 1134, 1142 (7th Cir. 1994). A non-arbitrating class

representative lacks standing to challenge the enforceability of arbitration agreements signed by

putative class members. Zieger, 2014 U.S. Dist. LEXIS 177524, at *9 (“[B]ecause Zieger did in

fact opt out of this clause, he lacks standing to challenge it at all. In other words, Zieger cannot

allege any individualized, concrete injury resulting from the Dispute Resolution clause because

he is not subject to it.”); see also In re Checking Account Overdraft Litig., 780 F.3d 1031, 1039


                                                 -10-
(11th Cir. 2015) (“[T]he named plaintiffs lack standing to assert any rights the unnamed putative

class members might have to preclude Wells Fargo from moving to compel arbitration because

the named plaintiffs have no cognizable stake in the outcome of that question.”). Such a dispute

is unripe until a party attempts to compel arbitration. See Falconer v. Gibsons Rest. Grp., LLC,

No. 10-C-1013, 2011 WL 43023, 2011 U.S. Dist. LEXIS 1348, at *8 (N.D. Ill. Jan. 6, 2011).

       Here, none of the named plaintiffs presently before the Court signed a Listing and

Arbitration Agreement. Ex. 12 at L&F Decl. Ex. A. Accordingly, there is no justiciable case or

controversy with respect to the enforceability of the Listing and Arbitration Agreements.

III.   Even if This Court Proceeds With Its Analysis, The Court Should Find That the
       Instant Allegations Must Be Resolved by the Arbitrator for Those Putative Class
       Members Who Signed a Listing and Arbitration Agreement.

       Any complaint that Umpa or any other named plaintiff has about the Listing and

Arbitration Agreements is not justiciable and should be rejected for that reason. Even if this

Court were to examine such complaints, however, the Court will see that the instant disputes

must be resolved by the arbitrator for the Arbitrating Class Members.

       First, most of the Listing and Arbitration Agreements delegate “gateway” disputes—such

as questions about the scope of the arbitration clauses and about which entity may enforce the

arbitration clauses—to the arbitrator directly and/or through the incorporation of the AAA or

JAMS rules.14 See, e.g., i3 Brands, Inc. v. CDK Global, LLC, No. 18-cv-864, 2020 WL 832365,

2020 U.S. Dist. LEXIS 29052, at *32-34 (N.D. Ill. Feb. 20, 2020) (collecting cases and


       14
           See text accompanying notes 2–12, supra; see, e.g., Ex. 3 at Ebby Decl. Ex. A p.6 § 16
(“interpretation, enforcement” and AAA); Ex. 4 at Lovejoy Realty Decl. Ex. A p.1 (“scope or
applicability” and JAMS); Ex. 5 at Midwest Preferred Decl. Ex. A p.1 (“scope or applicability” and
JAMS); Ex. 6 at Edina Realty Decl. Ex. A p.4:141 (“interpretation, enforcement or breach”); Ex. 7 at
EWM Decl. Ex. A p.3 § 9 (AAA); Ex. 8 at Florida Realty Decl. Ex. A p.3 § 12 (AAA); Ex. 10 at
Preferred Carolinas Decl. Ex. A p.7-8 (“any disagreement about the meaning of this Arbitration
Agreement and whether a disagreement or claim is a Dispute subject to this Arbitration Agreement” and
AAA); Ex. 11 at First Weber Decl. Ex. B (“scope or applicability”).


                                                 -11-
determining that incorporation of the AAA Rules constitutes clear and unmistakable evidence of

delegation of gateway questions to the arbitrator); see also, e.g., Blanton v. Domino’s Pizza

Franchising LLC, 962 F.3d 842, 852 (6th Cir. 2020) (noting that, where arbitration clause

incorporates AAA Rules, the question of “whether Domino’s can enforce the arbitration

agreement under state contract law (specifically, equitable estoppel) . . . should be decided by an

arbitrator, not a court”); see also, e.g., O’Connor v. Uber Techs., 904 F.3d 1087, 1094–95 (9th

Cir. 2018). Accordingly, Umpa is two steps removed from a proper challenge to the Listing and

Arbitration Agreements—he has met neither the standing nor ripeness tests, and he has brought

his dispute in the wrong forum. The Court should not proceed beyond this analysis.

        Second, the Listing and Arbitration Agreements’ arbitration clauses cover the instant

allegations. The Arbitrating Class Members signed Listing and Arbitration Agreements in which

they definitively agreed to arbitrate this dispute.15 The allegations in Plaintiffs’ Complaint derive


        15
              See text accompanying notes 2–12, supra; see, e.g., Ex. 2 at Fox & Roach Decl. Ex. A p.4-5
§§ 33(a-b) (“[A]ll claims, disputes or controversies between Seller and Broker/Licensee that in any way
arise from or relate to this Contract and/or and the services . . . practices and procedures related to the
foregoing . . . shall be submitted to arbitration.”); Ex. 3 at Ebby Decl. Ex. A p.6 § 16 (“[A]ny dispute or
claim between the parties to this Agreement, its interpretation, enforcement or breach . . . will be settled
by binding arbitration.”); Ex. 4 at Lovejoy Realty Decl. Ex. A p.1 (“Any disputes, claims or controversies
arising out of or related to this agreement or the relationship created thereby . . . shall be determined by
arbitration.”); Ex. 5 at Midwest Preferred Decl. Ex. A p.1 (“Any disputes, claims or controversies arising
out of or related to this agreement or the relationship created thereby . . . shall be determined by
arbitration.”); Ex. 6 at Edina Realty Decl. Ex. A p.4:141 (“Any controversy or claim between the parties
to this Exclusive Right to Sell Listing Contract, its interpretation, enforcement or breach . . . shall be
settled by binding arbitration.”); Ex. 7 at EWM Decl. Ex. A p.3 § 9 (“The Parties agree that any dispute,
arising prior to or after a closing arising out of or related to this Agreement . . . will be settled by neutral
binding arbitration.”); Ex. 8 at Florida Realty Decl. Ex. A p.3 § 12 (“All controversies, claims, and other
matters in question between the parties arising out of or relating to this Agreement or the breach thereof
will be . . . settled by neutral binding arbitration.”); Ex. 9 at Long Realty Decl. Ex. A p.5 § 6 (“In the
event that mediation does not resolve all disputes or claims [arising out of or relating to this Agreement],
the unresolved issues shall be submitted for arbitration.”); Ex. 10 at Preferred Carolinas Decl. Ex. A p.7
(“Any Dispute, claim or controversy between Seller and Broker shall be settled by binding arbitration.”);
Ex. 11 at First Weber Decl. Ex. B (“[A]ny disputes or claims arising out of or related to this Listing
Agreement . . . shall be determined by binding arbitration.”); Ex. 12 at L&F Decl. Ex. B p.1 (“[A]ny and
all claims, disputes or controversies between them that in any way arise from or relate to (i) the Contract,
(ii) . . . the ‘Transaction’ . . . shall be submitted to arbitration.”).


                                                     -12-
from the commission rates paid by home sellers, which are “specified in a listing agreement, a

contract between the seller and the seller broker that details the terms of the listing.” Doc. 1 ¶ 32;

see Doc. 84 ¶ 46. For the Arbitrating Class Members, those Listing and Arbitration Agreements

contained binding arbitration clauses covering “all/any disputes” or “all/any claims” between

those members and their seller broker or arising from the agreement. See note 15, supra. Thus,

the Arbitrating Class Members must bring the instant allegations in arbitration, not in this Court.

       Third, the HomeServices Defendants have the right to enforce the Listing and Arbitration

Agreements. The Seventh Circuit has recognized the theory of equitable estoppel, which “allows

a nonsignatory to compel arbitration when a signatory’s claims are grounded in or intertwined

with the terms of the written agreement.” Affymax, Inc. v. Johnson & Johnson, 420 F. Supp. 2d

876, 881 (N.D. Ill. 2006) (citing Hughes Masonry Co. v. Greater Clark Cty. Sch. Bldg. Corp.,

659 F.2d 836, 838, 841 (7th Cir. 1981)); accord Advanced Aerofoil Techs., Inc. v. Todaro, No.

11-cv-7866, 2011 WL 6009616, 2011 U.S. Dist. LEXIS 137230, at *26-27 (N.D. Ill. Nov. 30,

2011); Dime Grp. Int’l, Inc. v. Soyuz-Victan USA, LLC, No. 07-c-4178, 2008 WL 450825, 2008

U.S. Dist. LEXIS 11488, at *11-12 (N.D. Ill. Feb. 13, 2008). “[P]laintiff cannot have it both

ways. It cannot rely on the contract when it works to its advantage, and repudiate it when it

works to its disadvantage.” Hughes Masonry, 659 F.2d at 839 (alterations adopted) (quoting

Tepper Realty Co. v. Mosaic Tile Co., 259 F. Supp. 688, 692 (S.D.N.Y. 1966)) (“[Plaintiff] is

estopped from repudiating the arbitration clause of this agreement, upon which it relies.”).

       Accordingly, when “each of a signatory’s claim[s] against a nonsignatory makes

reference to or presumes the existence of the written agreement, the signatory’s claims arise out

of and relate directly to the written agreement and arbitration is appropriate” under the equitable

estoppel rule. Hoffman v. Deloitte & Touche, LLP, 143 F. Supp. 2d 995, 1004–05 (N.D. Ill.




                                                 -13-
2001) (quotation omitted); accord Field Sys. Machining, Inc. v. Vestas-Am. Wind Tech., Inc., No.

13-cv-301, 2013 WL 1943307, 2013 U.S. Dist. LEXIS 66427, at *10 (N.D. Ill. May 9, 2013).16

        In this case, if before this Court, the Arbitrating Class Members’ claims would arise

wholly from the Listing and Arbitration Agreements: per the Complaint, those agreements

specify the commission rates about which Plaintiffs complain. Doc. 1 ¶ 32; see Doc. 84 ¶ 46.17


        16
             The Seventh Circuit has stated that the Supreme Court in Arthur Andersen recognized equitable
estoppel as a “state law principle[] that could govern who may enforce [an arbitration] agreement.”
Scheurer v. Fromm Family Foods LLC, 863 F.3d 748, 753 (7th Cir. 2017) (citing Arthur Andersen LLP v.
Carlisle, 556 U.S. 624 (2009)). In Scheurer, the court looked to state law as a source of estoppel rights.
Id. at 754. It is not clear whether federal law survives as well (the HomeServices Defendants suggest that
it does). See, e.g., id. (“To the extent the [federal] Hughes Masonry reasoning survives Arthur Andersen,
it does not apply here.”); Scheurer v. Fromm Family Foods LLC, 202 F. Supp. 3d 1040, 1043 (W.D. Wis.
2016) (“The Supreme Court has held that state law generally applies . . . but has not determined whether
federal law applies as well.”), aff’d, 863 F.3d 748 (7th Cir. 2017).
           Here, each of the states implicated by the Listing and Arbitration Agreements appear to
recognize the equitable estoppel theory. Tradeline Enters. Pvt Ltd. v. Jess Smith & Sons Cotton, LLC, 772
F. App’x 585, 586 (9th Cir. 2019) (Ariz.) (“[A] non-signatory may compel arbitration with a signatory to
an arbitration agreement if the claims at issue are “intimately founded in and intertwined with the
underlying contract obligations.”); Torres v. CleanNet, U.S.A., Inc., 90 F. Supp. 3d 369, 379 (E.D. Pa.
2015) (“Pennsylvania law embraces the theory of equitable estoppel.”); Gunson v. BMO Harris Bank,
N.A., 43 F. Supp. 3d 1396, 1401 (S.D. Fla. 2014) (“[A]rbitration is appropriate when the signatory's claim
against a non-signatory ‘makes reference to’ or ‘presumes the existence of’ the agreement.”); Sec. Life
Ins. Co. of Am. v. Sw. Reinsure, Inc., No. 11-1358-MJD-JJK, 2013 U.S. Dist. LEXIS 17786, 2013 WL
500362, at *6 (D. Minn. Feb. 11, 2013) (“This ‘equitable estoppel’ rule may compel arbitration for
nonsignatories when . . . a signatory's claim ‘makes reference to or presumes the existence of the written
agreement’ containing the arbitration clause.”); Ishimaru v. Fung, No. Civ.-A-929, 2005 Del. Ch. LEXIS
167, 2005 WL 2899680, at *18 (Del. Ch. Oct. 26, 2005) (noting the “well-established proposition that a
signatory to an Arbitration Clause . . . may be required to arbitrate with a non-signatory when, among
other grounds, concepts of equitable estoppel dictate that result”); Carter v. TD Ameritrade Holding
Corp., 721 S.E.2d 256, 263 (N.C. Ct. App. 2012) (“[D]efendants also contend plaintiffs are equitably
estopped from denying enforceability of the arbitration statement. Again, we agree.”); Meyer v. WMCO-
GP, LLC, 211 S.W.3d 302, 305 (Tex. 2006) (reversing intermediate court of appeals for not applying
equitable estoppel); Scheurer, 863 F.3d at 753 (outlining Wisconsin requirements for equitable estoppel)
(all internal citations omitted); see Ex. 2 ¶¶ 6, 14 (Pennsylvania, Delaware); Ex. 3 ¶ 9 (Texas); Ex. 4 ¶ 8
(Wisconsin, Minnesota); Ex. 5 ¶ 8 (Minnesota); Ex. 6 ¶¶ 6, 7 (Minnesota, Wisconsin); Ex. 7 ¶ 8 (Florida);
Ex. 8 ¶ 9 (Florida); Ex. 9 ¶ 8 (Arizona); Ex. 10 ¶ 9 (North Carolina); Ex. 11 ¶ 8 (Wisconsin). Long &
Foster’s arbitration clause expressly applies federal law only. Ex. 12 at L&F Decl. Ex. B p.1.
          A detailed analysis of each state is not required at this time, because, as explained infra, (1) the
plaintiffs presently before the Court do not have constitutional standing to bring a challenge to the
arbitration clauses, (2) any such challenge would not be ripe, and (3) any such challenge has been
delegated to the arbitrator under most of the Listing and Arbitration Agreements.
          17
             See text accompanying notes 2–12; see, e.g., Ex. 2 at Fox & Roach Decl. Ex. A p.1 §§ 7
(“Broker’s Fee”); Ex. 3 at Ebby Decl. Ex. A p.1 (“Professional Service Compensation”); Ex. 4 ¶ 6



                                                    -14-
These same agreements contain the instant arbitration clauses. Further, the Complaint expressly

treats all of HomeServices’ “wholly-owned or controlled subsidiaries or affiliates” together as

one unit: “HomeServices.” Doc. 84 ¶ 34; cf. e.g., Smith/Enron Cogeneration Ltd. P’ship v. Smith

Cogeneration Int’l, Inc., 198 F.3d 88, 98 (2d Cir. 1999) (finding estoppel where plaintiff treated

defendant entities “as a single unit in its complaint”).

        Thus, under a theory of equitable estoppel, the Arbitrating Class Members would be

estopped from avoiding arbitration. They could not “rely on the contract when it works to [their]

advantage,” complaining about the commission rates therein, and then “repudiate it when it

works to [their] disadvantage,” disclaiming the arbitration provision in the contracts. Hughes

Masonry, 659 F.2d at 839. Accordingly, the HomeServices Defendants, despite being

nonsignatories to the Listing and Arbitration Agreements, could compel arbitration.

                                           CONCLUSION

        The large number of class members who signed presumptively proper arbitration

agreements should not be included in the class definition. To the extent that the class

representatives desire to challenge this motion, they lack standing to do so because they have not

agreed to arbitrate, their interests are adverse to the class members who did so, and they are not

adequate representatives of those class members. Accordingly, the Court should strike the class

allegations and require the Complaint’s amendment to excise the Arbitrating Class Members.




(“These listing agreements also set the commission rate at which the broker is compensated.”); Ex. 5 ¶ 6
(“These listing agreements also set the commission rate at which the broker is compensated.”); Ex. 6 at
Edina Realty Decl. Ex. A p.2:51 (“Seller shall pay Broker, as Broker’s compensation…”); Ex. 7 at EWM
Decl. Ex. A p.2 § 4 (“Broker’s Compensation”); Ex. 8 at Florida Realty Decl. Ex. A p.2 § 8 (“Seller will
compensate Broker as specified below.”); Ex. 9 at Long Realty Decl. Ex. A p.2:53 (“Compensation for
Sale of Premises”); Ex. 10 at Preferred Carolinas Decl. Ex. A p.2 § 5 (“Broker’s Compensation”); Ex. 11
at First Weber Decl. Ex. A p.1:27 (“Commission”); Ex. 12 ¶ 7 (“These listing agreements also set the
commission rate at which the broker is compensated.”).


                                                  -15-
Dated: December 7, 2020          Respectfully submitted by:

                                  Counsel for HomeServices of America,
                                  Inc., BHH Affiliates, LLC, HSF
                                  Affiliates, LLC, and The Long & Foster
                                  Companies, Inc.

                                  /s/ Robert D. MacGill
                                  Robert D. MacGill
                                  Matthew T. Ciulla
                                  MACGILL PC
                                  55 Monument Circle
                                  Suite 1200C
                                  Indianapolis, IN 46204
                                  (317) 721-1253
                                  robert.macgill@macgilllaw.com
                                  matthew.ciulla@macgilllaw.com

                                  Jay N. Varon
                                  Jennifer M. Keas
                                  FOLEY AND LARDNER LLP
                                  3000 K Street NW, Suite 600
                                  Washington, DC 20007
                                  (202) 672-5436
                                  jvaron@foley.com
                                  jkeas@foley.com

                                  James D. Dasso
                                  Erik Kennelly
                                  FOLEY AND LARDNER LLP
                                  321 North Clark Street Suite 2800
                                  Chicago, IL 60654
                                  (312) 832-4500
                                  jdasso@foley.com
                                  ekennelly@foley.com




                          -16-
                                CERTIFICATE OF SERVICE
       I hereby certify that on December 7, 2020, I electronically filed the foregoing

MEMORANDUM OF LAW IN SUPPORT OF THE HOMESERVICES DEFENDANTS’
MOTION TO STRIKE CERTAIN CLASS ALLEGATIONS with the Clerk of the Court using the
CM/ECF system, which will send notice to counsel for all parties that have appeared in this case.

                                     /s/ Robert D. MacGill




                                              -17-
